 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDLibertyCoachCompany, Inc.andInternationalUnion of Electrical,Radio and Machine Workers,AFL-CIO. Cases 25-CA-2921 and 25-RC-3332February17, 1970SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND JENKINSOnAugust15,1967,theNationalLaborRelations Board issued a Supplemental Decision andCertification of Representative in Case 25-RC-3332,inwhich the InternationalUnion of Electrical,Radio andMachineWorkers,AFL-CIO, (theUnion),was certified as the collective-bargainingrepresentative of the production and maintenanceemployees of Liberty Coach Company, Inc. (theEmployer), as the result of an election held onOctober28,1966.Thereafter,theEmployeradmittedly refused to bargain with the Union,asserting that the election proceeding had beendefective in several respects.On August 1, 1968, after a hearing on acomplaint issued by the General Counsel, the BoardissuedaDecisionandOrder finding that theEmployer had violated Section 8(a)(5) of theNational Labor Relations Act, as amended, by itsrefusal to bargain, and had also committed certainviolations of Section 8(a)(l) and (3). The Employerwas ordered to cease and desist from committingsuch violations and to take appropriate remedialaction.'Pursuant to the provisions of Section 3(b) of theAct,theBoardhasdelegated itspowers inconnection with this case to a three-member panel.Thereafter, on petitions for review by the UnionandtheEmployerandcross-applicationforenforcement by the Board, the United States Courtof Appeals for the District of Columbia enforcedthat part of the Board's Decision and Order relatingto the 8(a)(1) and (3) violations, but remanded the8(a)(5) portion of the case for further proceedings.'We discuss below the sequence of facts whichresulted in the remand.In the stipulated election held on October 28,1966, the tally of ballots showed a count of 94-94,with 2 ballots (cast by garage mechanics Timmonsand Kleinknight) challenged. The stipulation uponwhich the election was premised read:All production and maintenance employees of theEmployer at its Syracuse, Indiana, establishment:But excluding all office clerical employees, allmobile home haulaway truck drivers, guards, andallprofessionalemployees and supervisors asdefined in the Act.1172 NLRB No 1542418 F 2d 1191 (C A D C )In ruling on the challenges, the Regional Directorheld that it was unclear whether the stipulation wasintended to apply to the two mechanics, who workedin a garage about three-fourths of a mile from theRespondent's factory.Findingambiguity in thestipulation,theRegionalDirectorproceeded todetermine whether it was appropriate to include thetwo mechanics in the unit on the basis of the unitfactors, to be discussed in more detail later. Heconcluded that they did not share a community ofinterestswith the production and maintenanceemployees, and he recommended that their ballotsnot be counted.On exceptions by the Union, the Board reversed.Without directly ruling on the Regional Director'sdetermination of the appropriateness of inclusion ofthe two mechanics, the Board inferred, from a singlefact,an intent to include the mechanics in thestipulated unit. That fact was the manner in whichtheUnion's original petition was revised into thecompleted stipulation. The petition had read:All production and maintenance employees at theCompany'splantinSyracuse,Indiana,andexcludingall truckdrivers,guards, professional,technical, and salaried employees, and supervisorsas defined in the Act, [Emphasis supplied ]The Board reasoned that by broadening the word"plant" in the petition to "establishment" in thestipulation, and by narrowing "all truckdrivers" inthepetitionto"mobilehomehaulawaytruckdrivers" in the stipulation, the parties displayedan intention to cover the entire business unit of theEmployer, including the garage, and to exclude onlythenarrow categories of employees specified.Finding the inclusion of the mechanics to be not"inherently inappropriate as a matter of law," theBoard ordered the two ballots opened.In his report, the Regional Director had foundthat the parties had never discussed the placement ofthetwomechanicspriortothepreelectionconference (at which time the Union contended, andtheEmployer denied, that they were eligible tovote),and that the Employer had omitted theirnames from the eligibility list, without union protestuntil the preelection conference. In a motion forreconsideration, theEmployer referred to thesefindingsandcomplained that the Board wasinferring intentwithoutconsideringallof theevidence relevant to that fact. It mentioned (1) theRegionalDirector's finding that the parties hadfailed to discuss the mechanics at the time thestipulationwasagreedto;(2)theRegionalDirector's finding as to the unprotested omission ofthe employees from the eligibility list submitted bythe Employer; and (3) an allegation that, before thepetitionwas filed, a union agent had talked toTimmons and Kleinknight, the mechanics, and toldthem that they would be included in the unit if thehaulaway truckdrivers,onwhose trucks themechanics worked most of the time, were alsoincluded. (The haulaway drivers, as noted, were181NLRB No. 32 LIBERTY COACH COMPANY, INC.183stipulated out of the unit.)The Board denied themotion for reconsideration.The Regional Director opened the ballots asinstructedand found two "Yes" votes.He alsofound that Timmons' name was written on thechallenge envelope itself,as well as on the stub, andthat two corners had been torn off of Kleinknight'sballot.TheRegionalDirectorheldthattheappearance of Timmons'name on the envelope didnot interfere with the secrecy of the ballot, and hecounted Timmons'vote. Since this gave the Union aone-vote margin,he found it unnecessary to considerthe validity of Kleinknight's ballot.The RegionalDirector recommended certification,and the Boardadopted his recommendation,over the Employer'sexceptions.As previously indicated,the Employer refused tobargain,challenging the representation proceeding,and the Board found the 8(a)(5) violation alleged bythe General Counsel.On appeal,the Court of Appeals for the DistrictofColumbia held that the stipulation itself was"patentlyambiguous"astotheinclusionorexclusion of the mechanics,and that,therefore, theBoard's resort to extrinsic evidence of the intent ofthe parties was proper.The court held, however,that the Board erred in considering only themodifications of the petition in order to determinethe intent of the parties.The court cited theevidence alleged by the Employer in its motion forreconsideration in the representation case- theabsence of negotiation about the mechanics; theallegation that a union agent said that Timmons andKleinknightwould be excluded if the haulawaydrivers were; and, "most significant,"the omissionof the mechanics from the eligibility list furnishedby the Employer 3 weeks before the election,without objection by the Union until the preelectionconference. The court stated that these "allegations,ifbelieved,would impressively support a conclusionthat the original intendment of the parties was toexclude the garage mechanics."The court furthernoted:We need not,and do not,hold that if thecompany's allegations are true the Board mustconclude that the parties intended to excludeTimmons and Kleinknight.Rather we hold that,if those allegations are true,the Board could notreasonably conclude on the whole that the intentwas toincludethemechanics. There remains thethirdpossibility- a determination that theevidence is inconclusive on the question of theintent of the parties, so thata de novoapproachto the appropriateness of including the disputedemployees within the unit must be made. This wasthe line taken by the Regional Director,and theBoard has not yet considered his recommendationthat Timmons and Kleinknight should be excludedfrom the unit on ade novodetermination ofappropriateness.The court also held that the Regional Directorand the Board erred in failing to apply the properstandard to the validity of marked ballots - "amarking which appears to have been deliberatelymade and which may serve to identify the voterrenders the ballot void"-and ordered that, if theBoard reached the question,itwould have toconsiderwhether it appeared that Timmons andKleinknight themselves marked their envelope andballot and whethertheydid so with an intention toidentify themselves.As discussed above,the court recited three itemsalleged by the Employer which,iffound as fact,would,in the court's view,preclude the Board fromfinding that the parties had intended to include thetwo mechanics in the unit.One of these matters -that the parties had not discussed the status of thetwo mechanics until an hour before the election -was recited as a fact by the Regional Director in hisfirst report in the representation case and was notspecifically challenged at that time by the Union.The second issue mentioned by the court - theallegedstatementby a Union agent that themechanics would be included if the haulaway driverswere-was an allegation contained in theEmployer'smotion for reconsideration and was notpassed on by the Regional Director.The third issue,termed"most significant"by thecourt- theEmployer's omission of the two mechanics from theeligibilitylist- was stated in the RegionalDirector's report and was not factually disputed bythe Union in its exceptions.Atdifferentpointsintherepresentationproceeding,decisionswere rendered which wereadverse to the respective positions of both theEmployer and the Union on the subject of the unitstatus of the mechanics,and on each occasion, theaggrieved party challenged the adverse decision.When the Regional Director originally found thatthemechanics should not be included,theUnionprotested to the-Board that it had intended toinclude them,but,as supporting evidence of itsavowed intention,essentiallymentioned only thechanges between the petition and the stipulation.When the Board reversed the Regional Director, onthe basis of the modifications of the petition, andruled that the mechanics should be included, theEmployer was then put in a position to argue that-thepartieshadnotintended to include themechanics.Itdid so, as discussed above, chiefly byprofferingthreeitemsofevidencewhich,itcontended,proved that the parties did not intend toinclude the mechanics in the unit.Of these threeitems, two of them-that the parties had notdiscussed themechanics prior to the preelectionconference,and that the Employer had omittedthem from the eligibility list which it submittedprior to the preelection conference- had beenfound as fact by the Regional Director and were notexplicitly disputed by the Union in excepting to theRegionalDirector'sreport.Weighingthese 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDundisputedfacts,whichfavortheEmployer'sposition, together with the inference favorable to theUnion that can be drawn from the modifications ofthe petition, it appears to us that the evidencepresentlybeforeusis,inthecourt'sword,"inconclusive" on the question of the intent of thepartiesas to the status of the two mechanics.Furthermore, thus far in this proceeding, each partyhas been in a position in which it would undoubtedlyhave alleged any probative evidence supportive of itscontention on the issue of intent. From the nature ofthe allegations so made by each of them, it appearsthatahearing in this case would produce noevidence which could lead us to appraise the state ofthe evidence as other than inconclusive.'The court has instructed that, should wedetermine that the evidence is inconclusive on thequestionof the parties' intent, we must thenundertakea ' "de novoapproachtotheappropriateness of including the disputed partieswithin theunit."The Regional Director originallyemployed such an approach in his report, and hedecided that Timmons and Kleinknight did notshare a sufficient community of interest with theother employees to warrant including them in thesame voting unit. As earlier discussed, the Board'sdecision did not directly consider this conclusion,noting merely that inclusion of the mechanics wouldnot be "inherently inappropriate as a matter oflaw."We now pass to consideration of the evidencepresently before us on the subject of the communityof interest enjoyed by the two mechanics' and theother employees in the production and maintenanceunit.TheRegionalDirector,made the followingfindings about Timmons and Kleinknight:Timmons and Kleinknight are the only garagemechanics employed by the Employer. Their placeof work is located in a separate building, about3/4 of a mile from the main plant and about 1/2mile from the haulaway area, which is itself about1/2mile from the main plant. They service,maintain and repair the Employer's haulawaytrucks and are under the direct supervision of thedispatcher,'whomaintainshisofficeatthehaulawayareaandalsoistheimmediatesupervisor of the truckdrivers who were excludedfrom the unit by the parties. The dispatcher hasno supervisory authority over any productionemployees.'We note that the only substantial evidentiary allegation which has notbeen virtually conceded relates to the Employer's claim, not discussed intheRegionalDirector'sreport,that,prior to the election, a unionrepresentative told the two mechanics that they would be excluded fromthe unit if the mobile home haulaway drivers were Since the latteremployees were eventually excluded from the unit,this evidence as to theUnion's intent would,ifproved,lend substance to the Employer's claimthat the Union had no intention of including the mechanics.In view of ourultimate disposition of the case,however, it is unnecessary to resolve thevalidity of this allegation at a hearingTimmons and Kleinknight punch a time clocklocated at the garage, rather than the ones locatedatthemain plant which are used by theproduction employees. They are carried on theadministrative payroll, rather than the factorypayrollwhichcoversallproductionandmaintenance employees. The mechanics are paid$3.25 per hour and do not participate in theproduction bonus, whereas production employeesare paid $2.40 per hour and share in the bonus.Theplantmaintenanceman,whovotedunchallenged, receives $2.70 per hour and sharesin the bonus. The haulaway truckdrivers do notshare in the bonus and are paid on a mileagebasis.The garage mechanics did not receive thepay increases granted to production employees inMarch and September 1966, and their pay weekends on Thursday, while the plant pay week endsonSunday.Allemployees,includingthemechanics,receivethesame vacation, paidholiday and insurance benefits. Aside from thefact that on one occasion in early 1965 a plantmaintenanceman worked in the garage forapproximately 3 weeks while a mechanic was offsick, there has been no interchange of employeesbetween the main plant and the garage.The mechanics buy small parts, as needed, attheirdiscretion,subjecttoreviewbytheEmployer's accounting department; maintain arunning inventory of parts stocked; and are theonly employees with keys to the garage. Noproduction employees perform garage work, nordo the mechanics perform any production work.Petitionerassertsthatthemechanicshavecontinuing contact with main plant employees,since they allegedly repair and maintain forkliftsand other inplant vehicles, both at the plant andat the garage. Petitioner also alleges that thegarage men frequently visit the main plant andthus have considerable contact with productionemployees. The evidence shows that the garagemen have indeed visited the main plant on manyoccasions to pick up automotive parts delivered tothe plant. However, these routine visits to pick upparts are clearly incidental to the work performedat the garage and closely related thereto. There isno evidence that the mechanics repair any fixedproduction machinery. Throughout the entire yearof 1966 until the present the Employer has had acontinuingmaintenance contract with a privateconcerncovering repair andmaintenance offorklifts.A review of the repair orders coveringallwork performed by the garage mechanics fromJanuary 1 through October 29, 1966, indicatesthat of 4,248 total hours worked by the garagemechanics, 173.5 hours were devoted to the repairandmaintenance of service trucks, companyownedfarmtractors,deliveryvans,theEmployer's pickup truck, and forklifts. BothTimmons and Kleinknight state that about 95 LIBERTY COACH COMPANY, INC.185percent of their time prior to the election wasspent working on haulaway trucks at the garageand the records so reflect.Inasmuch as the garage is a separately locatedanddistinctoperationfrom the plant; themechanics are separately supervised; there is nointerchangewithproductionandmaintenancepersonnel; themechanics do not share in theproduction bonus or perform work directly relatedtoproduction; they have a different pay week;theirfunctionispartoftheEmployer'sdistribution system; and their work and interestsare separate and distinct from those of theproductionandmaintenanceemployees;Iconclude that the garage mechanics should beexcludedfrom the unit set forth in footnote 1 ofthis report, and recommend that the challenges totheir ballots be sustained.E.H Koester BakeryCo , nc.,136 NLRB 1006, 1013;GunzenhauserBakery, Inc.,137NLRB 1613, 1617;May.Department Stores Company d/b/a Famous-BarrCompany,153 NLRB 341,345.Initsexceptions to the Regional Director'sreport, the Union alleged the following additionalfacts.Prior to 1964, some of the work nowperformed by the garage mechanics was performedby a maintenance man, Otis, who is presently in theproduction and maintenance unit. The maintenanceman did all repair work on the Employer's pickuptruck, van trucks, farm tractors and forklifts, andlight repairs on the mobile haulaway trucks, but anymajorrepairsneededonthelatterweresubcontracted to a private garage. (This latter workisnow what the two mechanics spend most of theirtime performing.) The Employer rented the garagesix-tenths of a mile away from its plant in 1964, andlocatedMatthews, a former production employee, inthe garage. Otis helped to prepare the garage foroperation, and, in February 1965, took over forMatthews for 4 weeks when the latter was ill.Kleinknight was hired in October 1964. The Unionconceded that Kleinknight has a supervisor separatefrom the production and maintenance employees,but alleged that "many matters concerning his jobfunctions are taken by him directly to" the assistantto the secretary-treasurer, and Kleinknight "uponoccasion . . . may" discuss job matters with thesecretary-treasurer,who has supervisory authorityover all employees. The Union conceded that themechanics perform: most of their functions in thegarage.However, it alleged that, of the 27.5 hoursspent by the mechanics working on forklifts, themechanics go into the plant to perform such repairs"when it is impractical for the forklift truck driversto deliver the equipment to the garage." When vanrepairs are needed, the van trucks are driven to thegaragebyadriverintheproductionandmaintenance unit. The same is true of necessaryrepairson the pickup truck and the five farmtractors.The above constitute the only factual allegationsmade by the Union in its exceptions to the RegionalDirector's report finding no community of interestbetween the mechanics and the unit employees. Inanswer to the Union, the Employer supported theRegional Director and also asserted that the garagewas established to perform major work on the largemobile home haulaway trucks; that Timmons andKleinknight were hired because they had previouslyowned and operated their own businesses (in fact,the Employer had allegedly dealt with them in thepast when they were independent businessmen); thatthey often worked in excess of 80 hours per weekeach; that they pledged credit at the garage inamounts approaching $40,000 a year for parts(throughOctober1966-$26,000);thattheydetermined what was needed, where to buy it, andhow' much to pay; that they were responsible for allrecords and paperwork at the garage; and, becauseof all the above, that their managerial, clerical,purchasing, and discretionary duties involved a verysubstantial portion of their time, and they should becalled "garage operators," not "mechanics."4It thus appears that the Union's exceptions tookno real issue with the Regional Director's factualfindings.Assuming that only the content of thoseexceptions would be proved, a hearing would notyieldmuch more than what the Regional Directorfound, except, perhaps, for more specific findings onwhat appears to be the minimal contact between themechanics and possibly 14 truckdrivers in the 190man production and maintenance unit, and on theamount of contact between the two mechanics andthe secretary-treasurer, who stands in a supervisoryposition over all company employees.In view of this, we believe the state of the presentrecord to be an adequate basis for determining theappropriateness of the inclusion of the mechanics inthe unit. In our opinion, and assumingarguendothetruth of the allegations contained in the Union'sexceptions, the Regional Director's conclusion thatthe mechanics should not be included in the unit is acorrectdetermination.The separate interests ofthesemechanics and those of the employees in theproduction unit are apparent from the RegionalDirector's recital of the facts, and we adopt hisreasoning for concluding that the mechanics are notappropriately included in the unit.We find, therefore, that the challenges to theballotsofTimmons and Kleinknight should besustained. Since the tally of ballots, without the 2challenged ballots, showed that 94 votes were castfor and 94 against the Union, the Union has failedto receive a majority of the votes cast. Accordingly,we shall amend our certification of the results of theelection,previously issued in the representationproceeding, and our order previously issued in thecomplaint proceeding, to reflect our conclusion thatThe Regional Director's Report had found no supporting evidence thatthemechanics constituted"management,clerical,confidential,andsecurity" employees,as contended to him by the Employer 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheUnion was not selected by the employees astheirmajority representative on October 28, 1966,and that the Employer did not violate Section8(a)(5)by refusing to bargain with the Unionthereafter.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that,in the election held inCase 25-RC-3332 on October 28, 1966,in the unithereinabovedescribed,amajorityof the validballots cast were not infavor ofInternational UnionofElectrical,RadioandMachineWorkers,AFL-CIO,and that the said Union is not theexclusive representative of the employees in the unitfound appropriate within the meaning of Section9(a) of the Act.The Certification of Representativeissued by the Board on August15, 1967,isherebyrevoked.SUPPLEMENTAL ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNationalLaborRelations Board hereby reaffirms as its Order theOrder issued by it in Case25-CA-2921, published at172 NLRB No. 154,asmodified herein,and ordersthat the Respondent,Liberty Coach Company, Inc.Syracuse, Indiana,itsofficers,agents, successors,and assigns, shall take the action set forth in thatOrder,as so modified:1.Delete subparagraphs 1(a) and 2(a)of theOrder,andredesignatethesucceedingsubparagraphs accordingly.2.Delete the first,seventh,and eighth indentedparagraphs of the Appendix attached to the Order.